Davis, P. J.:
I concur with my brother Daniels. The title of the reserved fund remains in the executors. It is clearly subject to assessment and taxation unless the statutes of the State exempt it. The “ just debts ” which the relators owe in their representative capacity may be deducted; but disputed and contested claims are not just debts *509within the meaning of the law. It must be assumed that they are properly contested, and it cannot of course be presumed from any facts shown in these papers that they will be established and recovered.
The legislature has made no provision for such a contingency. It1 does not come within any of the exemptions of the statute. And in that condition of things there seems to me to be no doubt that the fund is assessable and taxable.
The order, I think, should be affirmed.
Order affirmed.